DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the Applicant’s claim amendment received on 5/16/2022, in response to the Non-Final Office Action mailed on 02/16/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hutchinson (US 2019/0315065 A1) or Phillips (US 2017/0363377 A1).
The Examiner notes that the claim 1  is broad, as such it does not recite type of material (size, particles) used to form the 3D part, or specific type of 3D printing process used, and it is further noted that the term “cake” according to instant specification is any unfused or unwanted material that is removed as a result of vibration, thus a 3D printed part including support material consist of a cake and is similarly removed via vibration a per Hutchinson, or unfused/wanted material as per Phillips which would similarly fluidize and remove frequencies applied.
For claim 1, Hutchinson/Phillips teach a method of additive manufacture (see abstract teaches part made by additive manufacturing), comprising:
providing a three-dimensional (3D) object completed via a 3D printing process (see  “ a process for removing support material from a part made by an additive manufacturing process…” abstract; also see [0005]-[0010] of Hutchinson; [0013]-[0052] of Phillips), 
wherein after the 3D printing process is completed the 3D object is contained within a cake (broadly this is interpreted as the object is within unfused or unwanted material, such as support material, or unfused materials) comprising the 3D object and partially fused excess build material (“support material” 162 which are partially fused excess material and are removed; Fig 3A-3B item 162-support material, 3D part 160, 142-ultrasonic transducer as per Hutchinson; [0013]-[0052]  of Phillips); and
 vibrating the cake (“vibrating the support material” of Hutchinson; or [0013]-[0052] of Phillips)  fluidize and remove  the excess build material ([0010][0013]-[0045];[0076] [0080]-[0083] all recites vibrating the 3D part that includes support material to loosen and fluidize and remove the excess build material of Hutchinson; or see Figures 1-4 of Phillips and see abstract which states “after printing, an article may have internal passages formed from bonded powder and said passages may contain unbonded powder that needs to be removed before further use…” also see  [0013]-[0052][0071]), 
wherein vibrating the cake comprises vibrating the cake at a plurality of frequencies ([0083][0036]-[0045] all recites used different velocities, plural velocities of Hutchinson; [0013]-[0052] of Phillips, specifically [0050]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7 are rejected under 35 U.S.C. 103 as being unpatentable Hutchinson (US 2019/0315065 A1) or Phillips (US 2017/0363377 A1).
Claims  2-7, Hutchinson/Phillips  teaches all the limitations to the claim invention as discussed above, however, fails to explicitly teach  wherein vibrating the cake at the plurality of frequencies comprises applying a vibration frequency that is swept across a predetermined range of frequencies over a predetermined sweep interval; herein the vibration frequency cycles between the predetermined range of frequencies at a sweep rate; wherein vibrating the cake at the plurality of frequencies comprises applying a vibration frequency that is swept from a predetermined start frequency to a predetermined stop frequency, wherein the predetermined start frequency is higher than the predetermined stop frequency; wherein vibrating the cake at the plurality of frequencies comprises applying a vibration frequency that is swept from a predetermined start frequency to a predetermined stop frequency and then held at the predetermined stop frequency during a build material removal process; herein vibrating the cake at the plurality of frequencies comprises vibrating the cake at multiple fixed vibration frequencies; wherein vibrating the cake at the plurality of frequencies comprises vibrating the cake at a spectrum of random noise frequencies. 
The examiner notes that while the definition of “cake” pertains to removing unfused or partially fused material, the claims are silent to specific type of additive manufacturing process or system used or powder size, and thus, depending on the type of 3D product formed, and materials used for such product, one skilled in the art would optimize the vibration frequency. 
For example, Phillips teaches “the most appropriate frequencies and amplitudes for the cleaning process will be dependent on the part design, material type and the size of powder particles being removed from the part. By way of non-limiting example, a frequency range of 20-400 kHz may be used. For more robust components and those containing heavier loose particles of powder, frequencies below 80 kHz may be appropriate. For more delicate components and components for which a higher level of cleanliness is required, frequencies above 80 kHz may be appropriate. A mix of these processes may be useful, for example starting with low frequency vibrations to remove larger particles and then switching to high frequency for the removal of smaller (e.g. submicron) particles.” (see [0051]; also see [0038]-[0045]).
Additionally, Hutchinson teach vibrating the 3D object with the support material at plural frequencies at different interval of time to efficiently remove the support material (cake) ([0083][0036]-[0045] all recites used different velocities, plural velocities), however, does not explicitly recites “predetermined sweep interval” or “sweep rate” as claimed. 
Based on the teachings of either one of Hutchinson/Phillips, there is sufficient motivation for one ordinary skill in the art at the time of the applicant’s inventions to optimize the frequencies based on the type of material used, in order to remove undesired/unwanted material from a specific 3D printed part (see [0013]-[0032],[0038]-[0045], [0076]-[0083] of Hutchinson or [0051] of Phillips), since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 8-13 AND 15 are rejected under 35 U.S.C. 103 as being unpatentable Tochimoto et al (US 2002/0090410 A1) in view of Phillips (US 2017/0363377 A1).
As for claims 8-13 and 15, Tochimoto et al teach an apparatus and process for removing unfused/unbonded material from a formed 3D object, including vibrator unit coupled to a support plate (meshed tray) and controller configured to vibrate the build part with varied frequencies (see [0217]; Figures 1-21 shows meshed tray as item 9, computer 11 which includes controller).
Tochimoto further teaches a powder feed system to feed build material to a build container (Figure 1 item 30 powder feed system to feed build material to  build container 6); a selective solidification module (21) to form a 3D object from the build material in the build container; and a vibration unit coupled to the build container ([0217]).
However, Tochimoto silent to using specific type of vibration frequency to remove unwanted or undesired material from the part formed, as additional claim limitation requires vibration frequencies over a predetermined sweep interval …wherein the predetermined range of vibration is swept from a predetermined start frequency to a predetermined stop frequency, wherein the predetermined start frequency is higher than the predetermined stop frequency…(see claims 9-13, and 15).
The examiner notes that while the definition of “cake” pertains to removing unfused or partially fused material, the claims are silent to specific type of additive manufacturing process or system used or powder size, and thus, depending on the type of 3D product formed, and materials used for such product, one skilled in the art would optimize the vibration frequency. 
For example, in the same field of endeavor, Phillips teaches “the most appropriate frequencies and amplitudes for the cleaning process will be dependent on the part design, material type and the size of powder particles being removed from the part. By way of non-limiting example, a frequency range of 20-400 kHz may be used. For more robust components and those containing heavier loose particles of powder, frequencies below 80 kHz may be appropriate. For more delicate components and components for which a higher level of cleanliness is required, frequencies above 80 kHz may be appropriate. A mix of these processes may be useful, for example starting with low frequency vibrations to remove larger particles and then switching to high frequency for the removal of smaller (e.g. submicron) particles.” (see [0051]).
Additionally, Tochimoto teach “In this case, it is desirable that the frequency of 
vibrations applied to the meshed tray be made variable according to the 
particle size, mass, etc. of the powder material so that optimum vibrations can 
be applied to increase the flowability of powder particles”. Based on the teachings to Tochimoto and  Phillips, there is sufficient motivation for one ordinary skill in the art at the time of the applicant’s inventions to optimize the frequencies based on the type of material used, in order to remove undesired/unwanted material from a specific 3D printed part ([0217] of Tochimoto; or [0051] of Phillips), since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
The Applicant amended the claims 1-13 and 15 and after further search and consideration, claims are rejected under new grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0144382 A1 – teaches conglomerated powder removal via vibration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743